} =
CRESS EID Case 5:18-cr-00258-EJD Document 984 Filed 08/28/21 Page 1 of 3
ee] D YW c)
SEALED BY ORDER
OF COUR T

UNIVERSITY OF CALIFORNIA, SAN FRANCISCO

 

 

BERKELEY«DAVIS*IRVINE*LOS ANGELES*MERCED+RIVERSIDE*SAN DIEGO*SAN FRANCISCO i
1

 

 

 

RENEE BINDER, MD 401 PARNASSUS AVENUE

PROFESSOR OF PSYCHIATRY SAN FRANCI L 949143-0984
DIRECTOR PSYCHIATRY AND LAW PROGRAM PHONE: 415
ASSOCIATE DEAN OF ACADEMIC AFFAIRS FAX: 415-502- at
SCHOOL OF MEDICINE EMAIL: reneebé @|ppi. £ aa
My NW 5
June 15, 2020 Non SbBRAe USAN y “Ng

San’ OF Oy
Declaration of Renée Binder, M.D. oath of PN

I, Renée Binder, declare and state as follows:

1. lama physician who has been licensed to practice in the State of California since 1974. I
am board certified in General Psychiatry since 1978 and in the subspecialty of Forensic
Psychiatry since 1994. I have treated thousands of patients with depression, anxiety,
‘posttraumatic stress disorder, and women who have suffered from interpersonal abuse and
interpersonal violence.

2. Ihave done forensic evaluations since 1980. I have served as President of the American
Academy of Psychiatry and the Law as well as President of the American Psychiatric
Association and served as interim Chair of the Department of Psychiatry and the Director of
the Langley Porter Psychiatric Hospital and Clinics at the University of California San
Francisco School of Medicine from 2008 to 2011.

3. I have been retained by the government in United States v. Elizabeth Holmes, et al., CR 18-
258 EJD. This declaration is written to address questions raised in Ms. Holmes’
OPPOSITION TO GOVERNMENT’S MOTION FOR AN EXAMINATION OF
DEFENDANT ELIZABETH HOLMES PURSUANT TO FEDERAL RULE OF
CRIMINAL PROCEDURE 12.2(c), regarding the proposed psychiatric evaluation requested
by the government.

Why is it necessary to audiotape an evaluation?

4. My standard practice is to audiotape all forensic evaluations. There are three reasons for
this. First, when I prepare a report or testify under oath, | want to make sure that I am
representing what the evaluee said to me with 100% accuracy. I use the audiotape to ensure

the accuracy, especially when I want to quote what the evaluee said during the exam in my
Case 5:18-cr-00258-EJD Document 984 Filed 08/28/21 Page 2 of 3

June 15, 2020 , / Page 2

report or during my testimony. Second, I want to have a record that evaluees said what I
heard them say. Sometimes, in a forensic evaluation, evaluees say something and then deny
that they said it. It is also possible that I misheard them. It is very important to me to have a
recording of what they actually said to clarify the discrepancy. Third, I audiotape my exam
for my own protection. In a case in Colorado [Dalton v. Miller, 984 P2d 666 (Colo. App.
1999)], the court ruled that a psychiatrist could be sued for alleged misconduct of a forensic
examination. The plaintiff claimed that the psychiatrist’s questions were overly intrusive
and caused her harm. The psychiatrist had a hard time defending himself because there was
no audiotaped or videotaped record of the psychiatrist’s examination. My forensic
examinations are always done in a professional, respectful and appropriate manner and I
have never been accused of any type of misconduct. Nevertheless, I want to have an
objective record of my examination in the highly unlikely scenario that ] would have to
defend myself from such a claim.

Why is it necessary to have a psychological examination as well as a psychiatric examination?

5. The purpose of a forensic psychiatric evaluation is to make as accurate an assessment as
possible of the issues in a legal case. Based on my professional experience, a team
approach, with a psychiatrist and a psychologist, is helpful in order to fully assess and
evaluate an individual’s mental condition. Psychiatric examination by talking with the
individual is the most important aspect of the overall forensic legal evaluation, but the
individual expresses what she wants the examiner to know. Psychological testing provides
an objective measure of the individual’s mental health symptoms. Psychological testing
provides an assessment of the presence or absence of mental symptoms, and the individual’s
underlying personality. The testing helps confirm diagnoses and is an important component
to the overall evaluation.

6. A psychiatric examination is complementary to the psychological exam, it is not a repeat of
the psychological exam. Just as independent examinations by a neurologist who examines
the patient, and a neuropsychologist who tests the patient, improve the reliability of the
assessment of brain damage and mental impairment, separate exams by a psychiatrist and
psychologist are complementary and non-duplicative procedures. Independent psychiatric
and psychological examinations increase the quality of the scientific evidence provided to
the trier of fact and have been routinely employed for decades in forensic psychiatric
examinations, The legal system and the triers of fact are best served by having a

psychologist and a psychiatrist administer and interpret specific (and different) kinds of
Case 5:18-cr-00258-EJD Document 984 Filed 08/28/21 Page 3 of 3

June 15, 2020 Page 3

examinations that each specialist has the training, expertise, and experience to perform. As
a psychiatrist, I incorporate the findings on the psychologic testing into my overall

assessment.

What is the scope of my psychiatric examination?
7.

 

accurate and reliable diagnosis and to reach conclusions about how her mental state was

affected by these diagnoses. In order to give opinions, within reasonable medical certainty,
about these issues, it is important that I obtain information about pre-existing conditions and
concurrent stressors which could mitigate or exacerbate the effect of trauma and
interpersonal violence. An understanding of other possible stressors impacting an individual
during a period of emotional distress, or the role that past emotional distress may have

played in the individual’s reaction to more recent events, is important in determining the
nature, cause, and extent of psychological distress that could have affected her state of mind

at the time of her actions.

a complete personal history, work history, educational history, substance abuse history,
medical and psychiatric history, a history of relationships and traumas and a legal history. A
detailed questioning of the examinee is necessary to obtain a thorough account of the
person’s history and symptoms to help me provide an opinion about the questions asked of
me.

I declare under penalty of perjury under the laws of the State of California and the United States of

America that the foregoing declaration is true and correct.

Sincerely,
hast, L. Ende Md

Renée Binder, M.D.
